       Case: 3:20-cr-00132-jdp Document #: 7 Filed: 10/21/20 Page 1 of 1



                                                                                             DOC NO
                                                                                      REC'D /FILED
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN                          2020 OCT 21 PM 5: 17
                                                                                      r=- TED
                                                                                     ... ,  "
                                                                                              g ,ripc-•1.-·•~·J>.
                                                                                                     LNt.Ln
                                                                                  CLE/!i:K US DIS "F GOUR T
UNITED STATES OF AMERICA                                     INDICTMENT                   WD Of WI

             V.                                   Case No.    2Q CR 1 j 2 JDP
                                                             18 u.s.c. § 844(i)

MARQUON CLARK,

                           Defendant.


THE GRAND JURY CHARGES:

                                        COUNTl

      On or about June 24, 2020, in the Western District of Wisconsin, the

defendant,

                                  MARQUON CLARK;

maliciously attempted to damage and destroy, by means of fire, the City-Comity

Building, a commercial building in Madison, Wisconsin, used in interstate and foreign

commerce.

              (In violation of Title 18, United States Code, Section 844(i)).


                                         A TRUE BILL


                                         PRESIDING JUROR

                                         Indictment returned:     10 {2t / 1A> Z)
    ~
SCOTT C. BLADER
United States Attorney
